Citation Nr: 0413967	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  91-55 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than March 1, 1989 
for the assignment of a 100 percent rating for service-
connected post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, Dr. M.L.G., and Dr. M.G.


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from September 1968 to 
June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in March 
1990 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied a disability 
rating greater than 10 percent for PTSD.  

In March 1990, the veteran entered a claim for increased 
rating for his service connected PTSD.  In October 1991, the 
Board remanded the case to the RO for additional evidentiary 
development and adjudication.  In May 1992, the disability 
rating was increased to 30 percent from March 1, 1990.  In 
February 1993, the rating was increased to 50 percent, 
effective February 16, 1993.  In February 1994, the Board 
again remanded the case to the RO for additional development.  
In March 1994, the veteran submitted a notice of disagreement 
with the effective date of the 50 percent rating.  Rating 
decisions of May and September 1994 confirmed and continued 
the 50 percent rating.  In a March 1995 decision, the Board 
granted a 50 percent rating for PTSD prior to February 16, 
1993, and denied a rating in excess of 50 percent after that 
date.  The appellant duly appealed the Board's decision to 
the United States Court of Veterans Appeals (Court).

In May 1996, the General Counsel for VA and the appellant's 
attorney filed a Joint Motion for Remand and to Stay Further 
Proceedings (the Joint Motion for Remand).  On May 10, 1996, 
the Court granted the Joint Motion for Remand and issued an 
Order remanding this appeal to the Board.  On May 21, 1996, 
the Court withdrew that Order and substituted another Order 
which: (1) affirmed that part of the Board's decision 
granting a 50 percent disability rating for post-traumatic 
stress disorder prior to February 16, 1993, and (2) vacated 
and remanded the parts of the Board's decision denying a 
rating in excess of 50 percent prior to and after February 
16, 1993.  In December 1996, the Board again remanded the 
case to the RO for additional development and readjudication.  
In a rating decision in June 1997, the RO increased the 
veteran's rating to 100 percent for the period after February 
16, 1993, and continued the 50 percent rating assigned for 
the period prior to February 16, 1993.

In a subsequent Board decision dated in February 1999, the 
Board held that the criteria for a rating of 100 percent for 
PTSD had been met as of March 1, 1990.  In July 2000, the 
General Counsel for VA and the appellant's representative 
filed another Joint Motion for Remand.  On July 26, 2000, the 
Court granted the Joint Motion for Remand and issued an Order 
remanding this appeal to the Board.  In May 2001, the Board 
again remanded the earlier effective date claim to the RO for 
additional development, including requesting private medical 
records, and for readjudication by the RO in light of the 
Veterans Claims Assistance Act of 2000 (VCAA).  In the May 
2001 remand to the RO, the Board noted that the veteran's 
claim for increased rating had been received in March 1990.  

In a March 2003 rating decision and supplemental statement of 
the case, the RO granted an earlier effective date of March 
1, 1989 for the 100 percent rating for PTSD.  The RO 
indicated that the effective date of March 1, 1989 was the 
proper effective date for the grant of a 100 percent 
disability rating for PTSD because it is the date one year 
prior to the veteran's March 1990 claim for increased rating.  


FINDINGS OF FACT

1.  All evidence necessary to decide the earlier effective 
date claim on appeal decided herein has been obtained, and 
the RO has notified the appellant of the evidence needed to 
substantiate the claim addressed in this decision; further, 
in light of the grant of the earliest effective date possible 
under law, there is no reasonable possibility that additional 
assistance would further aid in substantiating the veteran's 
claim for an earlier effective date. 

2.  An August 1, 1989 Board decision denied an increased 
disability rating in excess of 10 percent for the veteran's 
service-connected PTSD.

3.  Following the Board's August 1, 1989 decision, the 
veteran's subsequent claim for increased rating for PTSD was 
first received at the RO on March 1, 1990. 

4.  A March 2003 RO rating decision granted an effective date 
of March 1, 1989 for a 100 percent disability rating for the 
veteran's service-connected PTSD. 


CONCLUSION OF LAW

There is no legal basis upon which to grant an effective date 
prior to March 1, 1989 for a 100 percent disability rating 
for service-connected PTSD.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5108, 5110, 5111, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.400(o), 20.1100 (2003); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  
66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of 
the chief legal officer of the Department, and regulations 
of the Department, are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 2002).  Therefore, the VCAA is 
applicable to claims or appeals pending before the RO or the 
Board on the date of its enactment and, in the present case, 
compliance is required with the notice and duty to assist 
provisions contained therein.  

In a May 2001 letter, the RO informed the veteran of the 
evidence needed to substantiate his claim.  The RO advised 
the veteran that VA would request any information or evidence 
the veteran wanted VA to obtain, and any medical evidence 
from his doctors about which he told VA, and requested the 
veteran to provide information regarding medical treatment; 
the RO sent VA Forms 21-4142 (Authorization and Consent to 
Release Information to VA) and a VA Form 21-4138 for this 
purpose.  Thus, the veteran has been advised which portion of 
evidence is to be provided by him and which portion VA will 
attempt to obtain in accordance with 38 U.S.C.A. § 5103(a).  
A March 2003 supplemental statement of the case advised the 
veteran of the provisions of the VCAA.  These documents show 
that the appellant was notified of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio, 16 Vet. App. at 183; Pelegrini, 
supra. 

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim, and the appellant has 
not identified any additional records or other evidence that 
has not been obtained.  VA specifically requested private and 
VA treatment records, which served as the basis for the 
favorable decision to grant a 100 percent disability rating 
for PTSD to March 1, 1989.  As the medical evidence is 
sufficient to decide this appeal, and because the earliest 
effective date provided by law has already been granted in 
this case, there is no duty to provide an examination or 
medical opinion.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Accordingly, the Board finds that no further 
notice to the veteran or assistance in acquiring additional 
evidence is required by the new statute and regulations.

In Pelegrini, supra, the Court held that a VCAA notice must 
be provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In this case, the original RO 
decision that is the subject of this appeal was entered in 
March 1990, before the enactment of VCAA.  Obviously, VA 
could not have informed the veteran of law that did not yet 
exist.  Moreover, as noted above, VCAA provisions were 
subsequently considered and complied with.  There is no 
indication that there is additional evidence to obtain; and 
there has been a complete review of all the evidence of 
record.  The Board finds that there is no prejudice to the 
appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified 
below.

In the present case, regarding both issues on appeal, a 
substantially complete application (for increased rating for 
PTSD) was received in March 1990.  Thereafter, in a rating 
decision dated in March 1990, the claim for increase was 
denied.  Only after that rating action was promulgated did 
the AOJ, in May 2001, provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2) (West 2002); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error").

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In its VCAA notice letter, the RO 
informed the veteran of the evidence already of record and 
requested that he inform VA of any additional evidence he 
wanted VA to obtain.  In a letter informing the veteran that 
his appeal had been certified to the Board, the RO informed 
him that he could submit additional evidence concerning his 
appeal within 90 days of the date of the letter, or the date 
that the Board promulgated a decision in his case, whichever 
came first.  

As noted above, all the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard, supra; 
Sutton, supra; see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Moreover, in a 
recent opinion, VA General Counsel held that the Court of 
Appeals for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his  
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled to 
the extent possible.  No additional assistance or 
notification to the veteran is required based on the facts of 
the instant case, there has been no prejudice to the veteran 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.

Moreover, in light of the previous grant during this appeal 
of the maximum earlier effective date provided by law, no 
further evidence is necessary to substantiate the veteran's 
claim for an earlier effective date (earlier than March 1, 
1989) for an increased rating of 100 percent for PTSD.  See 
38 U.S.C.A. § 5103(a) (West 2002).  The veteran is contending 
that an earlier effective date for increased rating should be 
granted to a period some 20 years earlier.  As the full 
benefit allowed by law has been granted in this veteran's 
case, however, there is no reasonable possibility that 
further assistance would aid in substantiating the veteran's 
claim for an earlier effective date for increased rating (100 
percent) for PTSD.  See 38 U.S.C.A. 
§ 5103A(a)(1),(2) (West 2002).  Accordingly, no further 
notice to the appellant or assistance in acquiring additional 
evidence is required by the VCAA.  

II.  Earlier Effective Date Than March 1, 1989 for a 100 
Percent Rating for PTSD

The veteran contends that he is entitled to an effective date 
earlier than March 1, 1989 for the grant of a 100 percent 
disability rating for his service-connected PTSD.  He 
specifically contends that the effective date for the grant 
of a 100 percent disability rating for his service-connected 
PTSD should be June 28, 1971, the day following his discharge 
from service. 

The assignment of effective dates of awards for increased 
rating is governed by 
38 U.S.C.A.  § 5110(b)(2) (West 2002), which provides that 
the "effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date."  The 
implementing regulation provides that the effective date of 
an award of increased rating for disability compensation is 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if the claim is received 
within one year from such date; otherwise, the effective date 
is the date of receipt of claim.  38 C.F.R. § 3.400(o)(2) 
(2003).  

In this veteran's case, the record reflects that a June 1985 
RO rating decision granted service connection for PTSD, 
granted a 10 percent disability rating, and assigned an 
effective date of January 31, 1983 for service connection for 
PTSD.  The veteran subsequently filed a claim for increased 
rating for his PTSD, and appealed the RO's denial of increase 
to the Board. 

On August 1, 1989, the Board denied an appeal for increased 
rating (in excess of 10 percent) for the veteran's service-
connected PTSD.  The Board's August 1989 decision was final 
when issued.  See 38 U.S.C.A. § 7104(b) (a claim disallowed 
by the Board may not be considered on the same factual 
basis); 38 C.F.R. §§ 20.1100 (Board decisions are final on 
the date stamped on the face of the decision).  

Because of the finality of the August 1, 1989 Board decision, 
in order to obtain increased rating benefits, the veteran was 
required to subsequently file a new claim for increased 
rating.  Following the August 1, 1989 Board decision denial 
of appeal for increased rating (in excess of 10 percent), the 
veteran's subsequent claim for increased rating for PTSD was 
first received at the RO on March 1, 1990.  

A March 2003 RO rating decision (issued with a supplemental 
statement of the case) during the appeal granted an effective 
date of March 1, 1989 for a 100 percent disability rating for 
the veteran's service-connected PTSD.  The RO indicated that 
the effective date of March 1, 1989 was the proper effective 
date assigned for the grant of a 100 percent disability 
rating for PTSD because it is the date one year prior to 
March 1, 1990, the date of receipt of the veteran's claim for 
increased rating for PTSD. 

As the veteran's claim for a increased rating for PTSD was 
received by VA on March 1, 1990, the earliest effective date 
for a grant of increased rating (in this case to 100 percent) 
that could be permitted under the controlling statute and 
regulation is one year earlier, March 1, 1989.  Based on the 
additional medical opinion evidence of record received during 
the pendency of the veteran's March 1990 claim for increased 
rating, the RO found, as does the Board, that it is factually 
ascertainable that, as of March 1, 1989, the veteran was 
entitled to the 100 percent (maximum schedular) rating due to 
his service-connected PTSD.  An earlier effective date than 
March 1, 1989 is not warranted, however, because March 1, 
1989 is the earliest date, within one year of the date that  
the veteran's claim for increased rating for PTSD that was 
received on March 1, 1990, as of which it is factually 
ascertainable that an increase in disability occurred to 
warrant a 100 percent disability rating for PTSD.  38 
U.S.C.A.  § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2).  Stated another way, although the 
medical opinion evidence of record clearly establishes that 
the veteran's PTSD had worsened prior to March 1, 1989, 
because the veteran did not file a claim for increased rating 
for PTSD until March 1, 1990 following a final Board decision 
in August 1989, the earlier effective date law and 
regulations provide that the effective date for the grant of 
increased (100 percent) rating for PTSD cannot be earlier 
than one year prior to the date of receipt of the claim for 
increased rating.  38 U.S.C.A.  § 5110(b)(2) (West 2002); 38 
C.F.R. § 3.400(o)(2).  

With regard to the veteran's contention that the effective 
date for the grant of a 100 percent disability rating for his 
service-connected PTSD should be June 28, 1971, the day 
following his discharge from service, the record does not 
reflect that the veteran filed a claim for service connection 
for PTSD within one year of the date of separation from 
service in June 1971.  The earlier effective date provisions 
that "the effective date of an award of disability 
compensation to a veteran shall be the day following the date 
of discharge or release if application therefore is received 
within one year from such date of discharge or release."  
38 U.S.C.A. § 5110(b)(1) (West 2002) (italics added).  
Because the veteran did not file a claim for service 
connection for PTSD within one year from discharge from 
service, because a final Board decision in August 1989 denied 
an increase rating, and because the veteran's claim for 
increased rating for PTSD was subsequently received on March 
1, 1990, there is no legal basis upon which to grant an 
effective date for increased rating for PTSD earlier than 
March 1, 1989, including an effective date to the date of 
separation from service in June 1971.  For these reasons, the 
Board finds that there is no legal basis upon which to grant 
an effective date prior to March 1, 1989 for a 100 percent 
disability rating for service-connected PTSD.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5108, 5110, 5111, 7104; 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.400(o), 20.1100.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive of the claim, the claim should be 
denied because of lack of legal entitlement under the law).  


ORDER

The claim for an effective date earlier than March 1, 1989 
for the assignment of a 100 percent rating for service-
connected PTSD, being without legal merit, is denied. 


	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



